Citation Nr: 0821683	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to service connection for a seizure disorder, 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel 


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska, denying the veteran's 
claims for secondary service connection for a seizure 
disorder.  

Pursuant to his request, the veteran was afforded a hearing 
before the Board, sitting at the RO, in May 2008, a 
transcript of which is of record.  At such hearing, the 
veteran withdrew from appellate consideration the issue of 
service connection for a seizure disorder, secondary to post-
traumatic stress disorder (PTSD).  

The issue of the veteran's entitlement to service connection 
for a seizure disorder, secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The veteran at his May 2008 hearing withdrew from appellate 
consideration his claim for entitlement to service connection 
for a seizure disorder, secondary to service-connected PTSD.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in May 2008, which was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for a seizure disorder, secondary to 
service-connected PTSD.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
that matter, and as the Board does not have jurisdiction to 
review the appeal relating thereto, it must be dismissed.


ORDER

The issue of the veteran's entitlement to service connection 
for a seizure disorder, secondary to service-connected PTSD, 
is dismissed.


REMAND

The most recent supplemental statement of the case (SSOC) was 
issued by the RO in August 2006, and following its issuance, 
much additional evidence was received by the RO for which an 
SSOC is required and to date has not been furnished.  Remand 
for correction of the RO's error, to ensure compliance with 
38 C.F.R. § 19.31 (2007), and to protect the veteran's due 
process rights, is required.  

The veteran reports that he has suffered multiple seizures, 
two of which followed head injuries in December 2000 and May 
2003 and in association with episodes of hypoglycemia linked 
to his service-connected diabetes mellitus.  The veteran is a 
lay person, with no documented medical background or 
training, and as such, he is not qualified to offer competent 
opinion as to either medical diagnosis or etiology.  That 
notwithstanding, he is competent to furnish lay testimony 
regarding factual matters of which he has first-hand 
knowledge, which in this case may extend to the point that he 
was aware of having experienced one or more seizures.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The record, though currently not demonstrating the existence 
of an ongoing seizure disorder, does reference medical 
history of head trauma in 2000 and 2003, with complaints of 
seizures, and with reported prescribed use of Dilantin, an 
anti-seizure medication, on both occasions.  Records from the 
December 2000 hospitalization are not now contained within 
the claims file, although it appears likely that such 
hospitalization was at the Central Peninsula General Hospital 
in Soldotna, Alaska, but records from the May 2003 
hospitalization reflect that Dilantin was in fact prescribed 
at that time.  On the basis of the foregoing, further medical 
input is deemed necessary to obtain the hospitalization 
records from 2000 and to afford the veteran a VA medical 
examination in order to ascertain the nature and etiology of 
his claimed seizure disorder.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).

As well, notice is taken that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended in order to implement the holding 
in Allen v. Brown, 7 Vet. App. 439 (1995), regarding 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  Under the 
changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  
Any increase in severity of a nonservice- 
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

Here, the RO has not to date considered the veteran's 
entitlement to secondary service connection for a seizure 
disorder under the revised version of 38 C.F.R. § 3.310.  
Remand to facilitate that consideration is thus necessitated.  

For the reasons enumerated above, this matter is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and 
Supp. 2008); 38 C.F.R. § 3.159 (2007), 
the RO/AMC should notify the veteran of 
what information and evidence are still 
needed to substantiate his original claim 
of entitlement service connection for a 
seizure disorder, secondary to his 
service-connected diabetes mellitus.  As 
well, he should be advised of the amended 
provisions of 38 C.F.R. § 3.310, 
effective from October 10, 2006, relating 
to claims for secondary service 
connection.  See 71 Fed. Reg. 52744 
(2006).  Also, he should again be 
reminded that, if requested, VA will 
assist him in obtaining records of 
treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

Depending upon the veteran's response, 
any and all assistance due the veteran 
must then be provided by VA to him.

2.  The veteran should be asked to 
identify the name and address of the 
medical facility where he was treated for 
a head injury in or about December 2000, 
with an accompanying seizure and 
prescribed use of anti-seizure 
medication.  (As noted above, testing 
done in late December 2000 and early 2001 
indicates that the probable site of 
hospitalization was Central Peninsula 
General Hospital in Soldotna, Alaska, 
although that is not clearly 
established.)  Upon receipt of that 
information, the RO or AMC should attempt 
to obtain a copy of all pertinent records 
relating to that period of hospital care 
so that they may be made a part of the 
veteran's claims folder.  

3.  All pertinent VA treatment reports, 
not already of record, should be obtained 
for inclusion in the veteran's claims 
folder.

4.  Thereafter, the veteran should be 
afforded a VA neurological examination in 
order to ascertain the nature and 
etiology of his claimed seizure disorder.  
The claims folder should be furnished to 
the examiner for use in the study of this 
case and his/her report of such 
examination should indicate whether the 
claims folder was received and reviewed.

Following a review of the relevant 
medical and X-ray evidence in the claims 
file, as well as the conduct of a 
physical examination and any tests that 
are deemed necessary, the examiner should 
address the following question:

Is it at least as likely as not 
that the veteran's service-
connected diabetes mellitus has 
caused or aggravated any 
existing seizure disorder?  If 
it is determined that any 
existing seizure disorder was 
in fact aggravated by his 
service-connected diabetes 
mellitus, to the extent that is 
possible the examiner should 
indicate the approximate degree 
of disability or baseline 
(e.g., mild, moderate, severe) 
before the onset of the 
aggravation.

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
condition beyond its natural progression, 
versus a temporary flare-up of symptoms 

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the examiner is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

5.  Lastly, the issue on appeal should be 
readjudicated on the basis of all 
pertinent evidence of record, including 
that submitted since entry of the most 
recent SSOC in August 2006, and all 
governing law and regulations, including 
38 C.F.R. § 3.310, as amended on October 
10, 2006.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with an SSOC, which should contain notice 
of all relevant actions taken on the 
claim for benefits, and set forth all 
pertinent evidence, including that 
submitted since entry of the most recent 
SSOC in August 2006, and governing law 
and regulations, including but not 
limited to 38 C.F.R. § 3.310, as amended 
on October 10, 2006.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.




The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional procedural 
and evidentiary development.  No 
inference should be drawn regarding the final disposition of 
the claim in question as a result of this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


